        Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 1 of 10
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     April 22, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter in response to the Court’s Order dated

April 20, 2021, which permitted the Government an opportunity to submit a response to the

defense request for an adjournment of trial in the above-referenced case. (Dkt. No. 221). As

previewed in its April 9, 2021 letter (Dkt. No. 199), the Government strenuously opposes any

adjournment of the July 12, 2021 trial date in this case. Given both the recently granted severance

and the Government’s intention to present a streamlined case focused primarily on the experiences

of four victims, trial on the non-perjury counts in indictment S2 20 Cr. 330 (AJN) (the “S2

Indictment”) will not be materially lengthened by the addition of new charges. As previously

noted, the Government has made and will continue to make significant efforts to ensure that the

defense is able to prepare for trial as scheduled. Moreover, delay of the trial would prejudice the

victims in this case, multiple of whom oppose any adjournment. Should the Court nevertheless

grant the defense’s request for an adjournment, however, the Government respectfully requests

that trial be scheduled for March 2022 to ensure continuity of Government counsel at trial.
          Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 2 of 10

 Page 2



        First, the Court’s recent decision to sever the perjury counts will both shorten the upcoming

trial and free up time for the defense to prepare for a trial that includes the new allegations and

charges in the S2 Indictment. Although the defense has expressed concerns that trial on the S2

Indictment would be excessively long, and that the defense would need additional time to prepare

for trial, balanced against the two counts added by the S2 Indictment are the two perjury counts

severed by the Court’s April 16, 2021 opinion and order. (Dkt. No. 207). In other words, the

defense has long maintained that the perjury counts would substantially expand the scope of the

trial, but those counts will no longer be at issue during trial in July.

        As the Court may recall, in the defense’s view, the Mann Act and perjury counts involved

at most “some minimal amount of overlapping evidence,” which was “far outweighed b[y] the

much larger inefficiency of substantially lengthening and complicating the trial.” (Dkt. No. 120

at 12). According to the defense, a trial including the perjury counts would have “necessarily

involve[d] litigating a complicated defamation action within a criminal trial,” and possibly require

resolution of “[a]pproximately 50 substantive motions” and “evidentiary challenges to thousands

of deposition questions and answers contained in dozens of bankers boxes.” (Id. at 9-10, 12). The

defense also identified more than a dozen areas of evidence that it claimed would be part of the

perjury trial, including “how discovery is obtained” in civil litigation, “[t]he testimony of ten to

fifteen other witnesses including fact and expert witnesses” on materiality, and “[t]he testimony of

Ms. Maxwell’s lawyers.” (Dkt No. 224 at 7-8). As a result, in the defense’s view, if the perjury

counts were tried together with the Mann Act counts, “this criminal trial will be subsumed by

evidence not relevant to the main charges, the Mann Act Counts.” (Id. at 8).

        The Government has never understood the perjury counts to require the resolution of

dozens of motions from the civil case or the trial testimony of dozens of witnesses above and
          Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 3 of 10

 Page 3



beyond the Mann Act counts. But the defense did. And notwithstanding that understanding, the

defense at no point suggested that it would seek to adjourn the trial date if the Court denied its

severance motion. Given the defense’s expansive view of the amount of evidence and time that

would be required to complete a trial of the perjury counts, their removal from the equation should

largely make up for the additional trial time required to address the new charges and allegations

regarding Minor Victim-4 in the S2 Indictment. Similarly, now that the defense no longer has to

prepare immediately for what it predicted would be a “collateral trial on whether Virginia Roberts

Giuffre’s statements about an alleged conspiracy from 1999-2002 were in fact lies” (Dkt. No. 120

at 9-10), defense counsel can prepare for a trial that includes the allegations regarding Minor

Victim-4.

       Moreover, as noted in its April 9, 2021 letter, the Government fully intends to focus its

presentation of evidence at trial primarily on the experiences of the four victims referenced in the

S2 Indictment. As the Government has previewed in its conferrals with defense counsel, the

Government anticipates introducing evidence regarding a small number of additional victims

either as direct evidence of the charged conspiracies or pursuant to Federal Rule of Evidence

404(b). The Government does not expect that this additional evidence will significantly lengthen

the trial, particularly because much of this evidence will come from witnesses and exhibits that

will already be introduced in connection with the four victims referenced in the S2 Indictment.

This streamlined approach will ensure both that the length of trial is not significantly expanded

and that the defense will be able to focus its trial preparation on addressing the allegations
             Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 4 of 10

    Page 4



regarding the four victims in the S2 Indictment. As a result, the Government expects that trial on

the non-perjury counts can be completed within approximately three to four weeks.1

         Because the S2 Indictment was returned more than three months in advance of the July 12,

2021 trial date, the defense’s reliance on United States v. Guzman, 754 F.2d 482, 486 (2d Cir.

1985) to support its request for an adjournment is entirely misplaced. In Guzman, the district court

ordered the defendant to stand trial one day after the return of a superseding indictment that

expanded the scope of the charged conspiracy by an additional two years. That is plainly not the

case here, because the S2 Indictment was returned on March 29, 2021, more than three months

before trial. Indeed, it is telling that the defense cites no case in which the Second Circuit has held

that a district court lacks the discretion to conduct a trial three months after a superseding

indictment has been filed. Any such decision would be surprising, given that the Speedy Trial Act

expressly contemplates trial commencing “within seventy days from the filing date (and making

public) of the information or indictment, or from the date the defendant has appeared before a

judicial officer of the court in which such charge is pending, whichever date last occurs.” 18

U.S.C. §3161(c)(1). In other words, the defense has more than sufficient time to prepare for trial

between the return of the S2 Indictment and July 12, 2021.



1
  The defense misleadingly suggested in its April 15, 2021 letter and again in its most recent letter
that the Government has doubled its trial estimate from two to four weeks. (See Dkt. No. 202 at
7). As noted in its April 9, 2021 letter, however, the Government initially estimated that its case-
in-chief would last approximately two weeks and suggested that the Court reserve three weeks in
total for the trial, to include jury selection and the defense case. (See Dkt. No. 199 at 4). The
Government has now added only one week to that prediction, estimating that its case-in-chief may
last up to three weeks and proposing that the Court reserve four weeks in total for trial. Although
this prediction includes an estimate of any anticipated cross-examination and defense case, the
Government, of course, cannot be certain how long such defense presentations will take during
trial. Moreover, given that the parties have consented to the use of jury questionnaires, the
Government’s hope is that their use will expedite jury selection in order to preserve as many days
as possible for the trial beginning on July 12, 2021.
             Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 5 of 10

    Page 5



         Second, the Government will continue to take steps to ensure that the defense is able to

prepare for trial as scheduled. As noted in its April 9, 2021 letter, the Government has already

included Rule 16 discovery relating to the S2 Indictment in its prior productions to the defense,

and the Government has provided the defense with a list of pages within those discovery

productions that are particularly pertinent to the new allegations contained in the S2 Indictment.2

Contrary to the defense’s suggestion in its most recent letter, the largest discovery production in

this case came from electronic devices seized from Jeffrey Epstein. That production, dated

November 18, 2020, included approximately 1.2 million documents (totaling approximately 2.2

million pages), all of which are text searchable and were produced in a format conducive to loading

that production into a document review platform.3 Moreover, the defense’s suggestion that it will

need to re-review every single page of discovery produced to date is, at best, hyperbolic. The

defense has already reviewed the discovery and presumably knows which portions relate in


2
  To the extent the defense complains of recent difficulties reviewing certain Highly Confidential
images or other items that must be reviewed in the presence of federal agents, it bears noting that
the Government repeatedly informed defense counsel beginning in the fall of 2020 that those
materials would be made available for review upon request. The defense did not request to review
those materials until March 2021, after which the Government coordinated with defense counsel,
the Federal Bureau of Investigation, and the U.S. Marshals to arrange for multiple days in April
2021 during which all of the materials were made available for review. The Government is of
course willing to make similar arrangements should defense counsel believe additional review of
those materials is necessary.
3
 Only yesterday did defense counsel provide the Government with a list of documents that the
defendant has been unable to review from the prior discovery productions. As it has done in the
past when such issues have been raised, the Government will work with its staff and staff at the
Metropolitan Detention Center (“MDC”) to address these issues as expeditiously as possible. The
Government notes, however, that had defense counsel raised these specific issues earlier, the
Government could have addressed them much sooner.

Similarly, the defense only raised concerns about metadata on certain photographs this month,
even though those photographs were produced to the defense in November 2020. The Government
is working with its staff and the Federal Bureau of Investigation to look into and, where possible,
address the defense’s concerns as quickly as possible.
          Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 6 of 10

 Page 6



particular to the time period covered by the S2 Indictment, especially with the guidance provided

by the Government regarding key documents relevant to Minor Victim-4. Given that the largest

portion of the discovery in this case is text searchable, the defense will also be able to tailor any

re-review of those materials through relevant search terms. The combination of having already

possessed the relevant discovery for months and receiving a list of key documents should

meaningfully assist the defense in preparing for trial as scheduled.

       The Government has also committed to providing further disclosures well in advance of

trial and far earlier than such productions would ordinarily be made in this District. The

Government has already begun producing materials relating to witnesses whom it does not intend

to call at trial to the defense, more than three months in advance of trial. The bulk of those

materials were produced on April 13, 2021, and the Government intends to make additional

productions on a rolling basis as it continues to review its files for such materials. In this vein, the

Government has produced materials, including prior witness statements, for approximately 225

individuals relevant to the Government’s investigation into Jeffrey Epstein, the defendant, and

others. While the Government made this production with an expansive eye toward its pretrial

disclosures, as it has adopted throughout the pendency of this matter, it bears noting that a

significant majority of those individuals never mentioned or knew the defendant. Indeed, the

number of non-testifying witnesses who mentioned the defendant makes up a small portion of the

overall production.     That is unsurprising, given that the Government conducted a broad

investigation into Jeffrey Epstein’s crimes, including crimes that did not involve this defendant.

Accordingly, to the extent the defense claims it now needs to investigate or interview all, or even

the majority of these witnesses, it is unclear how that testimony would be relevant or admissible
             Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 7 of 10

    Page 7



at trial. Simply put, the defense does not need to investigate crimes with which the defendant is

not charged.

         Moreover, the defense’s most recent letter refers to these materials as somehow

constituting Brady material without any explanation of what information within the most recent

production is supposedly exculpatory. But given that, as noted above, a significant majority of the

non-testifying witness materials do not reference the defendant, to the extent the defense is

suggesting that the existence of victims who were abused by Jeffrey Epstein without assistance

from the defendant constitutes Brady material, the Government has repeatedly noted that such

evidence is not exculpatory. (See, e.g., Dkt. No. 65 at 1-2; Dkt. No. 204 at 47-48 (citing, inter

alia, United States v. Scarpa, 897 F.2d 63, 70 (2d Cir. 1990) (“A defendant may not seek to

establish h[er] innocence . . . through proof of the absence of criminal acts on specific

occasions.”))). Regardless, the defense has ample time to review these materials in advance of

trial, and the Government intended to produce all of these materials to the defense with or without

a superseding indictment.4 Thus, the defense would have needed to review and investigate these

materials even if the Government never obtained the S2 Indictment. Although the defense claims


4
  The Government understands from defense counsel that the CD containing a copy of this
production, which the Government sent to the MDC via FedEx overnight shipping last week, has
not been provided to the defendant. The Government has repeatedly asked MDC legal counsel to
locate this CD and provide it to the defendant, and today MDC legal counsel confirmed that the
CD would be delivered to the defendant this afternoon.

As the Court is aware, the Government has gone to significant lengths to address the technical
issues defense counsel have raised with respect to the discovery, and to ensure that the defendant
expeditiously receives copies of each production. Indeed, in November 2020, the undersigned
hand delivered a laptop and discovery production to the MDC for the defendant, and the
Government understands the defendant received those items that same day. Although it is not
feasible for the Government to hand deliver every production to the MDC, the Government has
informed defense counsel that the undersigned will hand deliver the Government’s first production
of Giglio and Jencks Act material to the MDC to minimize any delay in the defendant’s ability to
access that material when it is produced.
          Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 8 of 10

 Page 8



that its investigation of the witnesses referenced in these materials will take months, it fails to

explain in any detail what specific steps it needs to take, why those steps are material to preparing

a defense, or how those steps would be particularly expected to lead to admissible evidence at trial.

       Additionally, the Government has agreed to provide the defense with expert notice by April

23, 2021 and the names of the victims referenced in the S2 Indictment by May 17, 2021. The

Government has also agreed to provide notice pursuant to Federal Rule of Evidence 404(b), a

proposed witness list, Jencks Act material, and Giglio material 45 days in advance of trial. As a

result, the defense will receive many of these disclosures weeks in advance of when is typical for

criminal defendants in this District, thereby further ensuring ample time to prepare for trial. To

the extent the defense claims that it will need to retain additional experts to review electronic

evidence, it appears that would be true regardless of the S2 Indictment because the electronic

discovery materials referenced in the defense’s most recent letter were already part of the discovery

in this case before the S2 Indictment was returned. In any event, the defense will receive the

Government’s expert disclosure tomorrow, thereby providing more than two months for the

defense to consider whether it wishes to offer any responsive expert(s). Further, the defense’s

suggestion that it has insufficient time to file additional motions is undercut by the proposed

schedule agreed upon by the parties, which allows the defense to file its supplemental pretrial

motions more than five weeks after the return of the S2 Indictment and its motions in limine more

than eight weeks from today and eleven weeks from the return of the S2 Indictment.

       Although the defense claims that its trial preparation will be hampered by the COVID-19

pandemic, the availability of vaccines to all adults in the United States should enable the defense

team to conduct any necessary investigation far more expeditiously than was possible a few

months ago. Further, the defense’s concerns that jury selection will be lengthy or cumbersome in
          Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 9 of 10

 Page 9



this case would have been present whether or not the Government sought a superseding indictment,

yet the defense never previously raised this issue as necessitating an adjournment. But more

importantly, there is no reason to think that the S2 Indictment will increase the length of time

required for jury selection in this case, and as noted above, the parties have agreed to the use of a

jury questionnaire to expedite the selection process. Similarly, the defense’s complaint that it is

difficult to estimate the length of a defense case before disclosure of Jencks Act material and

Government exhibits would be true regardless of new charges.

       The defendant has five retained lawyers appearing on her behalf on the docket in this case,

all of whom are experienced and skilled trial attorneys. Throughout the pendency of this case, the

defense team has demonstrated its ability to litigate multiple complex issues on overlapping

schedules while also carefully reviewing discovery and preparing for trial. In addition, the

defendant has the benefit of even more attorneys who have appeared on her behalf to brief and

argue appeals in this case before the Second Circuit, as well as staff such as paralegals and

investigators assisting her attorneys. Given their skills and the resources at their disposal, there is

every reason to believe that defense counsel will provide the defendant with exceptional

representation at trial as scheduled.

       Third, the victims in this case would suffer additional harm were trial to be delayed. The

longer this case remains pending, the longer the victims suffer the anxiety of anticipating their trial

testimony and the uncertainty of awaiting a resolution. As a result, multiple victims oppose any

adjournment of the trial date. In particular, Minor Victim-3 expressed feeling significant stress

during the pendency of this case and a strong desire to have the case brought to a close through

trial as soon as possible. Similarly, Minor Victim-2 also indicated that she has experienced an

enormous amount of stress while this case has been pending, wishes to see the case brought to trial
          Case 1:20-cr-00330-AJN Document 235 Filed 04/22/21 Page 10 of 10

    Page 10



as scheduled, and has already planned to be available to testify at trial as scheduled this summer,

despite her personal and professional obligations.          These views further weigh against an

adjournment of the July 12, 2021 trial date.

         Finally, although the Government maintains that an adjournment is not warranted here, if

the Court nevertheless adjourns trial, the Government respectfully requests that the new trial date

be scheduled for March 2022. Were the trial to be scheduled for any date between September

2021 and February 2022, one or more of the undersigned prosecutors, including prosecutors who

have been on this case for multiple years, would be unable to participate in the trial given pre-

existing trial commitments,5 among other reasons. Given the complexities in this case, including

a large volume of discovery, litigation history involving numerous legal and factual issues, years

of investigation, and relationships with the victims, continuity of Government counsel at trial is a

particularly compelling interest here. Accordingly, the Government respectfully requests that,

should an adjournment be granted, any new trial date be set for March 2022.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                               By:
                                                     Maurene Comey / Alison Moe
                                                     Lara Pomerantz / Andrew Rohrbach
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     212-637-2324

Cc: All Counsel of Record (By ECF)

5
  In particular, AUSA Pomerantz has a trial scheduled to begin on October 4, 2021, which is
expected to last approximately eight weeks, and a trial scheduled to begin on January 5, 2022,
which is expected to last approximately six weeks. Additionally, AUSA Moe has a trial scheduled
to take place in the fourth quarter of 2021, pursuant to this District’s COVID-19 scheduling
protocols, which is expected to last at least two weeks.
